DAUKSCH, Judge,
dissenting.
I respectfully dissent.
In my opinion the petitioner has adequately set out grounds in her motion for disqualification filed below and the petition here to have the respondent disqualified from hearing the proceedings against her. All persons are entitled to be tried by unbiased and fair tribunals — administrative or judicial. Petitioner has set out facts which, if true, are sufficient to warrant a reasonable person to believe she cannot receive a fair, untainted hearing and decision by the school board. That being so, she is entitled to relief. I would grant the writ.